Case 1:20-cv-01614-JEB Document 12-1 Filed 08/18/20 Page 1 of 8




                     EXHIBIT L
          Case 1:20-cv-01614-JEB Document 12-1 Filed 08/18/20 Page 2 of 8




                                                  910 17th Street N.W., 7th Floor
                                                  Washington, DC 20006-2606
                                                  April 22, 2020

Chief, Freedom of Information/Privacy Acts Office
U.S. Small Business Administration
409 Third St. SW, eighth floor
Washington, DC 20416


        This is a request under the Freedom of Information Act.

         On behalf of the Center for Public Integrity and myself, jointly, I request that you provide us
copies of the records identified and described below – or of records containing the information
identified and described below:

         On behalf of the Center for Public Integrity and myself, jointly, I request that you provide us
copies of the records identified and described below – or of records containing the information
identified and described below:
         • All records regarding recipients of the Paycheck Protection Program, including the name and
             address of the borrower, amount of approved loan, name of the third-party lender, date of
             approved loan.
         • All records regarding recipients of the Economic Injury Disaster Loan (EIDL)-COVID-19 related
             assistance program (including EIDL Advances), including name and address of the borrower,
             amount of approved loan, name of the third-party lender, date of approved loan.
         • All records reflecting any communication between Administrator Jovita Carranza and her
             staff concerning the Paycheck Protection Program and the EIDL assistance program,
             including but not limited to letters, emails, memoranda, reports, appointment calendars,
             and telephone call logs, and dated between March 1, 2020 and the date you process this
             request;
         • All records reflecting any communication between Administrator Jovita Carranza, her staff,
             and members of Congress and their respective staff concerning the Paycheck Protection
             Program and the EIDL assistance program, including but not limited to letters, emails,
             memoranda, reports, appointment calendars, and telephone call logs, and dated between
             March 1, 2020 and the date you process this request;
         • All records reflecting any communication between Administrator Jovita Carranza, her staff,
             and third-party lenders concerning the Paycheck Protection Program and the EIDL assistance
             program, including but not limited to letters, emails, memoranda, reports, appointment
             calendars, and telephone call logs, and dated between March 1, 2020 and the date you
             process this request;
         • All records reflecting any communication between Administrator Jovita Carranza, her staff,
             and borrowers under the CARES Act’s paycheck protection program and the EIDL program
             concerning the Paycheck Protection Program and the EIDL assistance program, including but
             not limited to letters, emails, memoranda, reports, appointment calendars, and telephone
             call logs, and dated between March 1, 2020 and the date you process this request;
         • A database or other similar electronic copy of requested records.


                                                                                                 SBA_000131
          Case 1:20-cv-01614-JEB Document 12-1 Filed 08/18/20 Page 3 of 8




        Format: we prefer to receive records in the following formats, listed in order of preference:
        (1) a spreadsheet format such as an Excel file, tab-delimited file or similar;
        (2) word processing file, text-based PDF, or similar;
        (3) other non-proprietary electronic format;
        (4) paper copies.

Please also provide any and all documentation related to such electronic records, including but not
limited to data dictionaries, database documentation, record layouts, code sheets, data entry
instructions, and similar printed or electronic documentation materials.

        We specifically request all portions of any record responsive to the description above. If you
withhold any record or any portion of a record as exempt, we specifically request the release of all
segregable non-exempt portions, including but not limited to email header information (e.g., sender,
recipients, date, subject) and analogous information in non-email documents.

         If you withhold any record or portion of a record, please specify which statutory exemptions are
claimed for each withholding. Please separately state how disclosure would harm an interest protected
by the cited exemption. Please describe each record withheld, including its date and size (e.g., amount
of electronic memory or number of paper pages).

Please also produce the records on a rolling basis; at no point should EPA’s search for, or deliberations
concerning, certain records delay the production of others that EPA has already retrieved and elected to
produce.

Please respond within 20 working days, as the Act provides, or notify me if “unusual” or “exceptional”
circumstances apply (as the Act uses those terms).

Request for expedited processing

        We request expedited processing for this request because the Center and I are “primarily
engaged in disseminating information,” and there is “urgency to inform the public concerning actual or
alleged Federal Government activity.” 5 U.S.C. § 552(a)(6)(E)(v)(II). Specifically, the request relates: 1.)
To a matter of immediate concern to the American public during a global pandemic and; 2.) To an
imminent agency action, so that the public can be informed and comment (or write to members of
Congress) on the proposed action.

Request for fee reduction as a representative of the news media

        The Center for Public Integrity is a news media organization, and therefore this request should
be exempt from all fees for search and review. This request is being made in connection with the
Center’s newsgathering functions and not for any other commercial purpose. The Center intends to
produce one or more original investigative reports based on analysis of the requested information. The
Center’s work has won the Pulitzer Prize in 2014 and 2017 and numerous other journalism awards (see
http://www.publicintegrity.org/about/our-work/awards).

        The only federal court to consider the issue has held that the Center “is entitled to treatment as
a representative of the news media for purposes of FOIA.” Center for Public Integrity v. HHS, Civil Case



                                                                                                 SBA_000132
          Case 1:20-cv-01614-JEB Document 12-1 Filed 08/18/20 Page 4 of 8




No. 06-1818, 2007 U.S. Dist. LEXIS 56172 (D.D.C. Aug. 3, 2007), https://ecf.dcd.uscourts.gov/cgi-
bin/show_public_doc?2006cv1818-15. In addition, our reporters covering Congress and congressional
committees are credentialed by the Standing Committee of Correspondents of the Congressional Daily
Press Gallery.

        We expect that duplication fees for producing electronic records will be minimal. If there are
processing fees greater than $25, inform me before you fill the request, and I will provide additional
information in support of a public interest fee waiver.

        Please feel free to contact me about any aspect of this request. In principle, the Center is willing
to consider ways in which the request might reasonably be narrowed.

        I certify that the information I have provided is true and correct. Thank you for your attention to
this request. Please note I am based in Los Angeles, not in the Center’s DC office, if there is any physical
correspondence.

                                                  Sincerely,

                                                  Kathryn Kranhold, Reporter
                                                  Center for Public Integrity
                                                  3335 Deronda Drive
                                                  Los Angeles, CA 90068
                                                  MOBILE PHONE: 917-225-2393
                                                  EMAIL: kkranhold@gmail.com




                                                                                                SBA_000133
Case 1:20-cv-01614-JEB Document 12-1 Filed 08/18/20 Page 5 of 8




                                                             SBA_000134
Case 1:20-cv-01614-JEB Document 12-1 Filed 08/18/20 Page 6 of 8




                                                             SBA_000135
          Case 1:20-cv-01614-JEB Document 12-1 Filed 08/18/20 Page 7 of 8


                              U.S. SMALL BUSINESS ADMINISTRATION
                                     WASHINGTON, DC 20416




OFFICE OF DISASTER ASSISTANCE

June 15, 2020

Kathryn Kranhold
Center for Public Integrity
3335 Deronda Drive
Los Angeles, CA 90068

kkranhold@gmail.com

Re: FOIA Request - SBA-2020-000849

Dear Ms. Kranhold,

This letter is in response to your Freedom of Information Act (“FOIA”) request No. SBA-2020-
000849. The portion of your request that was assigned to our office for response is as follows:

       • All records regarding recipients of the Economic Injury Disaster Loan (EIDL)-COVID-
       19 related assistance program (including EIDL Advances), including name and address of
       the borrower, amount of approved loan, name of the third-party lender, date of approved
       loan.
       • A database or other similar electronic copy of requested records.

This letter is in response to records regarding the Economic Injury Disaster Loan program under
the Office of Disaster Assistance only. You will receive a further response from the Agency
regarding communications once a search has been completed.

The Small Business Administration (“Agency”) is providing statistical information on the
Paycheck Protection Program (“PPP”) loans and Economic Injury Disaster Loans (“EIDL”) in an
effort to keep the public informed of the assistance and actions both it and the thousands of
lenders across the country are taking at this difficult time.

The statistical information can be found at:
https://www.sba.gov/about-sba/open-government/foia#section-header-32 Please select
“COVID-19 Information” located under Frequently requested records to obtain the data that is
currently available.

If you are dissatisfied with the Agency’s decision, you may file an administrative appeal within 90
days of the date of this letter to:

                      Office of Hearings and Appeals
                      Attention: Oreoluwa Fashola, FOIA Officer
                      409 3rd Avenue, SW – 8th Floor
                      Washington, DC 20416
                                                                                         SBA_000136
             Case 1:20-cv-01614-JEB Document 12-1 Filed 08/18/20 Page 8 of 8

If you are unable to resolve your FOIA dispute through our FOIA Public Liaison in the Office of
Hearings and Appeals, the Office of Government Information Services (“OGIS”), the Federal
FOIA Ombudsman’s office, offers mediation services to help resolve disputes between FOIA
requesters and Federal agencies.

The contact information for OGIS is:

                      Office of Government Information Services
                      National Archives and Records Administration
                      8601 Adelphi Road--OGIS
                      College Park, MD 20740-6001
                      ogis@nara.gov
                      ogis.archives.gov
                      202-741-5770
                      877-684-6448

Sincerely,



James E. Rivera
Associate Administrator
for Disaster Assistance




                                                                                     SBA_000137
